Citation Nr: 1037800	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  08-37 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric 
disorder, other than PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 
1971.

This matter comes to the Board of Veterans' Appeals (Board) from 
a July 2008 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A notice of disagreement was filed in 
August 2008, a statement of the case was issued in December 2008, 
and a substantive appeal was received in December 2008.  The 
Veteran testified at a Board hearing in July 2010; the transcript 
is of record.

The issue of entitlement to service connection for PTSD, on the 
merits, is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if any 
further action is required on his part.


FINDINGS OF FACT

1.  In a February 2002 rating decision, the RO denied entitlement 
to service connection for PTSD; the Veteran did not file a notice 
of disagreement.  

2.  In March 2008, the Veteran filed a request to reopen his 
claim of service connection for PTSD.

3.  Additional evidence received since the RO's prior decision is 
new to the record, relates to an unestablished fact necessary to 
substantiate the merits of the claim of service connection, and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The February 2002 rating decision which denied entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002).

2.  New and material evidence has been received since the 
February 2002 RO denial, and the claim of service connection for 
PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  This decision has since been replaced by 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the 
Court continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In light of the 
favorable decision as it relates to the finding that new and 
material evidence has been received to reopen the claim of 
service connection for PTSD, no further discussion of VCAA is 
necessary with regard to whether VA complied with the new and 
material notice provisions.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).  

New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the receipt 
of "new and material" evidence.  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in March 
2008, and the regulation applicable to his appeal provides that 
new and material evidence means existing evidence that by itself 
or when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In April 2001, the Veteran filed an informal claim of service 
connection for PTSD, and a formal claim was received in September 
2001.  The evidence of record contained service treatment records 
and a November 2001 VA examination report.  At the VA 
examination, the Veteran reported that during service, he was not 
a combat soldier, but found himself in the Tet Offensive "scared 
to death" on account of heavy shelling he experienced day and 
night.  He was also involved in guard duty where he had to engage 
in shooting with his M-16.  Upon returning from Vietnam, he 
returned to Fort Lewis and was put in charge of riot control to 
break up college groups that were protesting the war.  This 
infuriated him and he found himself wanting to kill instead of 
set up defensive controls.  The examiner stated that while both 
of the Veteran's claimed stressors come close to meeting 
criterion A of PTSD they were not sufficiently strong to create a 
trauma.  Upon mental status examination, the examiner diagnosed 
generalized anxiety disorder with some post traumatic stress 
disorder symptoms.  In February 2002, the RO denied entitlement 
to service connection for PTSD on the basis that there was no 
diagnosis, and that the Veteran provided insufficient information 
regarding his claimed stressors.  The Veteran did not file a 
notice of disagreement, and the February 2002 rating decision is 
final.  38 U.S.C.A. § 7105(c).

In support of his March 2008 claim to reopen, the Veteran has 
submitted a December 2007 private evaluation which reflects a 
diagnosis of PTSD, and the examiner opined that his PTSD was due 
to his experiences in Vietnam.  The Board finds such evidence 
relates to an unestablished fact necessary to substantiate the 
merits of the claim, specifically a diagnosis of the claimed 
condition.  Thus, the claim of service connection for PTSD is 
reopened.  38 U.S.C.A. § 5108.  The Board's decision is strictly 
limited to the reopening of the claim and does not address the 
merits of the underlying service connection claim.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.  To this 
extent, the appeal is granted, subject to the directions set 
forth in the following remand section of this decision.


REMAND

New regulations have been implemented with regard to stressor 
determinations for PTSD.  Per the new regulations, service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); an in-service 
stressor consistent with the places, types, and circumstances of 
service (satisfactorily established by lay testimony) that has 
been medically related to the Veteran's fear of hostile military 
or terrorist activity by a VA psychiatrist or psychologist, or 
one contracted with by VA; and the Veteran's PTSD symptoms have 
been medically related to the in-service stressor by a VA 
psychiatrist or psychologist, or one contracted with by VA.  See 
38 C.F.R. § 3.304(f)(3) (2009 and 2010 Supplement); 75 Fed. Reg. 
39843 - 39852 (July 13, 2010).  

If a stressor claimed by a veteran is related to the veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3) (2009 and 
2010 Supplement); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).  
Thus, the primary effect of the amendment of § 3.304(f) is the 
elimination of the requirement for corroborating evidence of a 
claimed in-service stressor if it is related to the Veteran's 
"fear of hostile military or terrorist activity."  In place of 
corroborating reported stressors, a medical opinion must instead 
be obtained from a VA, or VA contracted, psychiatrist or 
psychologist.  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the Diagnostic 
and Statistical Manual, Fourth Edition (DSM-IV).  

The Board acknowledges the diagnosis of PTSD rendered by the 
December 2007 private examiner and the examiner's opinion that 
his PTSD was due to his Vietnam experiences; however, no 
stressors were detailed in the examination report.  The evidence 
of record reflects that the Veteran served in Vietnam from July 
1968 to July 1969.  In support of his initial claim of service 
connection for PTSD, the Veteran reported to the November 2001 VA 
examiner that during the Tet Offensive he was "scared to death" 
on account of heavy shelling he experienced day and night.  He 
was also involved in guard duty where he had to engage in 
shooting with his M-16.  He also testified to firing his weapon 
and receiving incoming rounds while on guard duty in Bien Hoa.  
He testified that he saw dead bodies.  He testified that he 
feared for his life during these military hostilities.  

In light of the private diagnosis of PTSD and the Veteran's 
claimed stressor recorded in the November 2001 VA examination 
report and testimony before the Board, it has determined that the 
Veteran should undergo a VA examination to assess whether he has 
PTSD due to stressors incurred in service.  

Furthermore, in the case of Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the RO and the Board denied a claim of service connection 
for PTSD as the Veteran was not diagnosed with that disorder.  
During the development of the evidence, however, the Veteran was 
diagnosed with anxiety/schizoid disorder.  In finding that the 
Board should have considered entitlement to service connection 
for anxiety/schizoid disorder, the Court noted that a layperson 
is not competent to diagnose a psychiatric disorder; therefore, 
any and all mental disorders eventually diagnosed during the 
course of a claim should be considered, even though the Veteran 
did not file a written claim for that disorder.  In light of the 
diagnosis of generalized anxiety disorder reflected in the 
November 2001 VA examination report and the holding of Clemons, 
the VA examination should address the nature and etiology of all 
of his psychiatric symptomatology, and the claim of service 
connection for an acquired psychiatric disorder, other than PTSD, 
should be adjudicated by the RO.

Finally, the RO should ensure that proper notice has been issued 
pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 
with regard to the PTSD issue on appeal.  VA has a duty to notify 
the Veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Proper notice, which notifies him of the evidence and information 
necessary to support his claims must be issued to the veteran.  
The Veteran should also be notified of the new regulations per 
38 C.F.R. § 3.304(f)(3) (2009 and 2010 Supplement) and 75 Fed. 
Reg. 39843 - 39852 (July 13, 2010).  Along with ensuring proper 
VCAA notice pertaining to his claims, VA is also instructed to 
provide proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure compliance with 
all notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations, to include advising the 
Veteran of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what evidence 
VA will attempt to obtain in accordance 
with Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
notice should also include the new 
regulations per 38 C.F.R. § 3.304(f)(3) 
(2009 and 2010 Supplement) and 75 Fed. Reg. 
39843 - 39852 (July 13, 2010).  

2.  AFTER completion of the above, the RO 
should schedule the Veteran for a 
comprehensive VA psychiatric examination to 
determine the diagnoses of all psychiatric 
disorders that are present.  The claims 
folder and a copy of this remand must be 
provided to the examiner prior to the 
examination.  The examiner should determine 
the diagnoses of any currently manifested 
psychiatric disorder(s).  The diagnosis(es) 
must be based on examination findings, all 
available 


medical records, complete review of 
comprehensive testing for PTSD, and any 
special testing deemed appropriate.  A 
multiaxial evaluation based on the current 
DSM-IV diagnostic criteria is required.  

a)  The examiner should determine whether 
the  Veteran currently suffers from PTSD 
related  to his fear of hostile military or 
terrorist  activity while on active duty, 
and whether  it is adequate to support a 
diagnosis of  PTSD.  For purposes of this 
paragraph,  "fear of hostile military or 
terrorist  activity" means that a Veteran 
experienced,  witnessed, or was confronted 
with an event  or circumstance that 
involved actual or  threatened death or 
serious injury, or a  threat to the 
physical integrity of the  Veteran or 
others, such as from an actual or  
potential improvised explosive device;  
vehicle-imbedded explosive device; incoming  
artillery, rocket, or mortar fire; grenade;  
small arms fire, including suspected sniper  
fire; or attack upon friendly military  
aircraft, and the Veteran's response to the  
event or circumstance involved a  
psychological or psycho-physiological state  
of fear, helplessness, or horror. 

b)  For any other psychiatric diagnosis, to 
include generalized anxiety disorder, the 
examiner is requested to render an opinion 
as to whether it is at least as likely as 
not (i.e., a likelihood of 50 percent or 
more) that any currently diagnosed 
psychiatric disorder, to include 
generalized anxiety disorder, is a result 
of service or any incident therein.

A complete rationale for all opinions 
expressed must be provided.  The copy of 
the examination report and all completed 
test reports should thereafter be 
associated with the claims folder.

3.  After completion of the above, the RO 
should review the expanded record and 
readjudicate entitlement to service 
connection for PTSD, to include under the 
provisions of 38 C.F.R. § 3.304(f)(3) (2009 
and 2010 Supplement) and 75 Fed. Reg. 39843 
- 39852 (July 13, 2010), and also 
adjudicate entitlement to service 
connection for an acquired psychiatric 
disorder, other than PTSD.  If any benefit 
sought is not granted in full, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

No action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).   The Veteran and his representative 
have the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


